     Case 2:18-cv-00162-TLN-EFB Document 43 Filed 08/03/20 Page 1 of 2
1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VICTOR HUGO BOTELLO,                              No. 2:18-cv-0162-TLN-EFB P
12                        Plaintiff,
13           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
14    S. HANLON, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding with counsel in this action brought pursuant to 42

18   U.S.C. § 1983. On June 18, 2020, parties were ordered to submit confidential statements

19   assessing whether this case would benefit from a settlement proceeding. ECF No. 42. After

20   review of the statements, the court has determined that this case will benefit from a settlement

21   conference. Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to

22   conduct a settlement conference on November 17, 2020 at 9:00 a.m. The settlement conference

23   will be conducted by remote means, to be determined at a later date and time. The court will

24   issue the necessary writ in due course.

25          In accordance with the above, IT IS HEREBY ORDERED that:

26          1. This case is set for a settlement conference before Magistrate Judge Kendall J.

27                Newman on November 17, 2020 at 9:00 a.m. The settlement conference will be

28                conducted by remote means, to be determined at a later date and time.

                                                       1
     Case 2:18-cv-00162-TLN-EFB Document 43 Filed 08/03/20 Page 2 of 2
1

2             2. A representative with full and unlimited authority to negotiate and enter into a binding
3                 settlement on the defendants’ behalf shall attend in person.1
4             3. Those in attendance must be prepared to discuss the claims, defenses and damages.
5                 The failure of any counsel, party or authorized person subject to this order to appear in
6                 person may result in the imposition of sanctions. In addition, the conference will not
7                 proceed and will be reset to another date.
8             4. The parties are directed to exchange non-confidential settlement statements seven days
9                 prior to the settlement conference. These statements shall simultaneously be delivered
10                to the court using the following email address: kjnorders@caed.uscourts.gov. The
11                date and time of the settlement conference shall be prominently indicated on the
12                settlement statement. If a party desires to share additional confidential information
13                with the court, they may do so pursuant to the provisions of Local Rule 270(d) and (e).
14            5. The Clerk of the Court is directed to serve a copy of this order on the Litigation Office
15                at California State Prison, Corcoran, via facsimile at (559) 992-7372.
16   DATED: August 3, 2020.
17

18

19

20

21

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
